Citation Nr: 0433353	
Decision Date: 12/16/04    Archive Date: 12/21/04

DOCKET NO.  03-10 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

What evaluation is warranted for prostate cancer, with 
radical prostatectomy residuals, from March 28, 2001?


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Salari, Counsel


INTRODUCTION

The veteran (claimant, appellant) had active duty service 
from October 1967 to September 1970.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.

In February 2004, the representative raised the issue of 
entitlement to service connection for depression secondary to 
prostate cancer.  This matter is referred to the RO for 
appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  Consistent with the 
instructions below, VA will notify you of the further action 
required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) prescribes 
VA duties to notify the claimant of the evidence needed to 
substantiate a claim, of the evidence VA will obtain, and of 
the claimant's responsibilities with regard to obtaining 
evidence.  It also prescribes VA duties to help a claimant 
obtain relevant evidence.  VCAA is codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002).  In this case, the RO 
has not provided the veteran proper notice under the VCAA 
with regard to the issue on appeal.  In this regard, the 
February 2003 letter is inadequate as that letter addresses 
entitlement to service connection after service connection 
was already granted.  In addition, it is noted that the 
Statement of the Case makes reference to requirement of 
submitting a well-grounded claim, a provision of the law 
which is no longer in effect.  The RO should correct this by 
providing proper notice of the requirements under the VCAA.  

An April 2002 VA examination report indicates that the 
veteran was being followed by the urology department at the 
Brigham and Women's Hospital.  The only medical records from 
Brigham and Women's Hospital associated with the claims file 
are records from 1999.  The RO should thus take the 
appropriate steps to obtain pertinent current (2001 to 
present) medical records.

Accordingly, this case is REMANED for the following 
development:

1.  The RO must ensure that all action 
necessary under the VCAA concerning the 
duties to notify and assist the appellant 
is accomplished.  This includes 
notification of the law, as well as 
compliance with notice requirements as to 
what specific evidence VA will secure and 
what specific evidence the claimant must 
personally submit to substantiate his 
claim.  Any notice must indicate who is 
responsible for securing any outstanding 
evidence, to include outstanding private 
treatment records.  The claimant must be 
instructed to submit all pertinent 
evidence in his possession that has not 
been previously submitted.  If further 
development is necessary to comply with 
the applicable law and regulations, all 
such development must be accomplished.

2.  The RO should take the necessary 
steps to ensure that all pertinent 
treatment records not already associated 
with the claims file, to include 
treatment records from Brigham and 
Women's Hospital in Boston Massachusetts 
from 2001 to present, are obtained and 
associated with the claims file.  If the 
veteran identifies any outstanding 
pertinent records or if the RO becomes 
aware of the existence of additional 
pertinent records not already associated 
with the claims file, those records are 
to be obtained.  If, after making 
reasonable efforts, the RO cannot locate 
any records, the RO must specifically 
document what attempts were made to 
locate such records.  If any U.S. 
government records cannot be located or 
obtained, the RO must indicate in writing 
that further attempts to locate or obtain 
such records would be futile.  The RO 
must then: (a) notify the claimant of the 
specific records that it is unable to 
obtain; (b) explain the efforts VA has 
made to obtain that evidence; and (c) 
describe any further action it will take 
with respect to the claims.  The claimant 
must then be given an opportunity to 
respond.    

3.  After all pertinent evidence has been 
gathered and associated with the claims 
files, the RO should schedule the veteran 
for VA examination to determine the 
severity and symptoms associated with the 
status post radical prostatectomy 
residuals.  The claims file must be 
provided to the examiner for review.  The 
examiner is advised that all necessary 
special testing must be accomplished.

The examiner, in accordance with the 
latest AMIE worksheets for evaluating 
prostate disorders, is to provide a 
detailed review of the veteran's history, 
current complaints, and the nature and 
extent of the status post radical 
prostatectomy residuals.  The examiner 
must provide a clear explanation for 
his/her finding and opinion.  

4.  The veteran is hereby notified that 
it is his responsibility to report for 
all examinations, to cooperate in the 
development of the claims, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims.  38 C.F.R. 
§§ 3.158, 3.655 (2003).  In the event 
that the veteran does not report for any 
ordered examination, documentation should 
be obtained which shows that notice 
scheduling the examination was sent to 
the last known address.  It should also 
be indicated whether any notice that was 
sent was returned as undeliverable.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be taken.  

6.  Thereafter, following any other 
appropriate development, the RO should 
prepare a new rating decision based on 
all the evidence of record.  If the 
benefit sought on appeal is not granted 
to the veteran's satisfaction, he and his 
representative should be provided a 
supplemental statement of the case which 
includes a summary of any additional 
evidence submitted, applicable laws and 
regulations, and the reasons for that 
decision.  The appellant and his 
representative should then be afforded an 
applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




